 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUniversal Division, Leigh Products, Inc. and Interna-tional Union, United Automobile, Aerospace andAgricultural Implement Workers of America(UAW). Case 7-CA-13939August 4, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENEILLO AND MURPHYUpon a charge filed on April 1, 1977, by Interna-tional Union, United Automobile, Aerospace andAgricultural Implement Workers of America(UAW), herein called the Union, and duly served onUniversal Division, Leigh Products, Inc., hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 7, issued a complaint on April12, 1977, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice ofhearing before an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on February II1,1977, following a Board election in Case 7-RC-13774 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; ' and that,commencing on or about February 22, 1977, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represent-ative, although the Union has requested and isrequesting it to do so. On April 22, 1977, Respondentfiled its answer to the complaint admitting in part,and denying in part, the allegations in the complaint.On May 5, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on May 16, 1977, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theOfficial notice is taken of' the record in the representation proceeding,Case 7-RC 13774. as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8, as amended. SeeLTV Electrosi.stems, Inc.. 166 NIRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968); Golden 4Rge Beverage Co.. 167 NLRB 151 (1967), enfd. 415 F.2d 26231 NLRB No. 21National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentRespondent's answer asserts as a defense that theCertification of Representative was improperly is-sued and thus Respondent was justified in refusing toengage in collective bargaining with the Union. Thisassertion is based on objections to union conductwhich Respondent argues invalidated the election.Pursuant to a Stipulation for Certification UponConsent Election the Regional Director for Region 7conducted the election by secret ballot on September13, 1976. A majority of those employees in thestipulated unit who voted selected the Union as theirrepresentative for the purposes of collective bargain-ing. The tally of ballots revealed that out ofapproximately 191 eligible voters, 160 valid ballotswere cast, 82 for the Union, and 78 against, with 2challenged ballots.On September 20, 1976, Respondent filed timelyobjections to the conduct of the election alleging thatcertain union activities materially affected the resultsof the election. The Regional Director conducted aninvestigation which included a full opportunity forthe parties to submit testimony and other evidencebearing on the objections. On November 15, 1976,the Regional Director issued his report with therecommendation that the objections be overruled.Respondent filed objections to the Regional Direc-tor's recommendation. Finally, on February II,1977, the Board issued a Decision and Certificationof Representative which adopted the RegionalDirector's report and recommendations. The Boardfurther certified the Union as the exclusive collective-bargaining representative of all employees in theappropriate unit. It thus appears that Respondent isendeavoring to relitigate matters considered anddetermined in the representation proceeding.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newly(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Folletr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968): Sec.9(d) of the N LRA, as amended.2 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).126 UNIVERSAL DIVISION, LEIGH PRODUCTSdiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation, is engaged inthe manufacture, sale, and distribution of sprayers,compressed air sprayers, dusters, steel folding doors,and related products at its plant in Saranac,Michigan, which is the only facility involved in thisproceeding. During the past calendar year, whichperiod is representative of its operations during alltimes material hereto, Respondent, in the course andconduct of its business operations, purchased andcaused to be transported and delivered at itsSaranac, Michigan, plant directly from points locat-ed outside the State of Michigan goods and materialsvalued in excess of $50,000 and manufactured, sold,and distributed at its Saranac, Michigan, plantproducts valued in excess of $50,000 which wereshipped from said plant directly to points locatedoutside of the State of Michigan.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica (UAW), is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceedingi. The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employees em-ployed by the Employer at its 460 Main Street,Saranac, Michigan, facility, including truckdri-vers, shipping and receiving employees, techincalemployees and leadmen; but excluding all officeclerical employees, timekeepers, professional em-ployees, watchmen, guards, foremen, assistantforemen, and all other supervisors as defined inthe Act.2. The certificationOn September 13, 1976, a majority of the employ-ees of Respondent in said unit, in a secret ballotelection conducted under the supervision of theRegional Director for Region 7 designated the Unionas their representative for the purpose of collectivebargaining with the Respondent. The Union wascertified as the collective-bargaining representativeof the employees in said unit on February 11, 1977,and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a) ofthe Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about February 15, 1977, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about February 22, 1977, andcontinuing at all times thereafter to date, theRespondent has refused, and continues to refuse, torecognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly, we find that the Respondent has,since February 22, 1977, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section 1, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening and127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDobstructing commerce and the free flow of com-merce.v. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Universal Division, Leigh Products, Inc., is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW), is a labor organization within themeaning of Section 2(5) of the Act.3. All production and maintenance employeesemployed by the Employer at its 460 Main Street,Saranac, Michigan, facility, including truckdrivers,shipping and receiving employees, technical employ-ees and leadmen; but excluding all office clericalemployees, timekeepers, professional employees,watchmen, guards, foremen, assistant foremen andall other supervisors as defined in the Act, constitutea unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since February 11, 1977, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about February 22, 1977, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that Respondent,Universal Division, Leigh Products, Inc., Saranac,Michigan, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW), as theexclusive bargaining representative of its employeesin the following appropriate unit:All production and maintenance employees em-ployed by the Employer at its 460 Main Street,Saranac, Michigan, facility, including truckdri-vers, shipping and receiving employees, technicalemployees, and leadmen; but excluding all officeclerical employees, timekeepers, professional em-ployees, watchmen, guards, foremen, assistantforemen, and all other supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.128 UNIVERSAL DIVISION, LEIGH PRODUCTS(b) Post at its plant in Saranac, Michigan, copies ofthe attached notice marked "Appendix."3Copies ofsaid notice, on forms provided by the RegionalDirector for Region 7, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.a In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Union, United Automobile, Aerospaceand Agricultural Implement Workers of America(UAW), as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employeesemployed by the Employer at its 460 MainStreet, Saranac, Michigan, facility, includingtruckdrivers, shipping and receiving employ-ees, technical employees and leadmen; butexcluding all office clerical employees, time-keepers, professional employees, watchmen,guards, foremen, assistant foremen, and allother supervisors as defined in the Act.UNIVERSAL DIVISION,LEIGH PRODUCTS, INC.129